Ingraham, J.:
The action is brought by the plaintiff, a corporation organized under the laws of the State of Maine, against the defendants as copartners, the complaint alleging that the defendants’ principal office is at Whitehall, Washington county, 2ST. Y., to recover the damages sustained by what appears to be the malicious prosecution of civil actions instituted by the defendants against the plaintiff in the Supreme Court, in the said county of Washington. The defendants answered the complaint, and with the answer served a notice demanding that the place of trial be changed from the county of Hew York to the proper county, viz., the county of Washington. The plaintiff having refused to consent to such demand, the defendants made a motion that the place of trial be changed to Washington county, based upon an affidavit of one of the defendants, who swears that the defendants are both residents of the county of Washington and engaged in business in said county. That motion was granted, and from the order granting the same the plaintiff appeals.
By section 984 of the Code it is provided that an action not specified in sections 982 and 983 must be tried in the county in which one of the parties resided at the time of the commencement thereof. As this action does not appear to be one specified in either of the two sections named, it must be tried in the county in which one of the parties resided.
In answer to the defendants’ affidavit, the plaintiff submitted affidavits tending to show that one of the defendants resided in ■ Essex county, and that the family of the other defendant, Henry G. Burleigh, also had a residence in said county, but the allegation that the defendant Henry G. Burleigh was a resi-. dent of Washington county is nowhere denied. All of the affi- • davits state that the defendant Henry G. Burleigh does business in Washington county and spends most of the time there, returning to Ticonderoga, Essex county, to spend Sunday of each week. Washington county joins Essex county on the south, the village of Ticonderoga being a short distance from the boundary line between the *101two counties. Whether or not the defendant’s legal residence is at Whitehall, where his business is located, and where he spends most of his time, or at Ticonderoga, where his family lives, and where he spends Sundays, is a matter of fact which was submitted to the court below upon the affidavits. The fact that the affidavit incorrectly stated the legal residence as to one defendant would not justify the court in denying this motion, if it found as a fact that the other defendant did reside in Washington county, the county named as the proper county.
In the case of People v. Platt (117 N. Y. 166) it was held that the defendant w-as a resident of Tioga county, although for years he had been in business and spent all of his time, except during the hot season, in the city and county of Hew York, it having appeared that, prior to removing to Hew York, he had been a resident of Tioga county; that he had continued to vote in that county, and that he had never intended to change or abandon his residence in that county.
It does not appear in what county this defendant voted, but he swears positively that his residence is in Washington county. . The mere fact that this defendant is in the habit of spending Sundays in an adjoining county with his family is not sufficient to show that he is not a resident of the county in which he swears he resides and which he 'claims as his legal residence.
It is quite clear that the plaintiff is not a resident of this State within the meaning of this section of the- Code. A foreign corporation cannot be a resident of this State. It has -but one domicile, namely, in the sovereignty that incorporated it ;■ and while a State may authorize a foreign corporation to do business within its boundaries, such a corporation does not thereby become a resident of that State. The provisions of chapter 687 of the Laws of 1892 do not change this relation of a foreign corporation to the State, or make it a resident of this State. A foreign corporation is still required to give security for costs as a non-resident, and is subject to an attachment against its property in an action commenced against it. The act, upon complying with certain conditions, authorizes such a foreign corporation to acquire a' place of business within this State, and to transact business here, but nothing in the act gives it the legal status of a resident of the State.
*102I think, therefore, that the order appealed from was right and should be affirmed, with ten dollars,costs and disbursements.
Rumsey and McLaughlin, JJ., concurred; Yan Brunt, P. L, dissented. .